Citation Nr: 0101069	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-21 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran's had active duty service from August 1986 to May 
1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which determined that new and 
material evidence sufficient to reopen the veteran's claim 
had not been submitted and denied service connection for a 
low back disorder. 

The veteran testified at a personal hearing at the RO in 
November 1999.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  An unappealed January 1998 RO decision denied service 
connection for a low back disorder.

3.  Evidence added to the record since the January 1998 RO 
decision is of sufficient significance that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection for a low back 
disorder.


CONCLUSIONS OF LAW

1.  The RO's unappealed January 1998 decision, denying a 
claim for service connection for a low back disorder, became 
final.  38 U.S.C.A. §§ 5108, 7105(b) (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 20.1103 (2000).
2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder.  38 U.S.C.A. § 5108  (West 1991); Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the RO first denied a claim for 
entitlement to service connection for a low back disorder in 
a May 1996 rating decision, noting that there was no record 
of treatment for back problems in the veteran's service 
medical records and no evidence showing that the veteran's 
current back disorder was related to military service.  The 
veteran received written notification of this action by a 
June 1996 letter, and was advised of his appellate rights.  
The veteran did not file a notice of disagreement with the 
May 1996 rating decision, at any time within the allowable 
period.  In May 1997, the RO reopened the veteran's claim for 
service connection for a low back disability; the new and 
material evidence considered at that time consisted of a 
private medical statement dated in October 1996 which, in 
essence, opined that it was very possible that the bilateral 
hip and leg pain that the veteran had in 1986 (while on 
active duty) was due to spondylosis caused by an in-service 
injury (heavy lifting).  The RO denied the veteran's claim on 
the merits, determining that the preponderance of the 
evidence, including a VA medical opinion, was against the 
claim that the veteran had a current low back disability 
causally linked to service.  The veteran was advised of his 
appellate rights shortly thereafter.  In December 1997 the 
veteran submitted a duplicate of his April 1991 separation 
examination to be considered in support of his service-
connection claim.  A January 1998 RO decision confirmed its 
May 1997 decision denying service connection for a low back 
disability.  The RO accepted the veteran's statement received 
in December 1998 as a notice of disagreement with the January 
1998 RO decision and a statement of the case (SOC) was issued 
in January 1999.  However, the veteran did not submit any 
subsequent correspondence that could be construed as a timely 
substantive appeal. 

Since the veteran did not file a timely notice of 
disagreement with the May 1996 and May 1997 RO decisions and 
failed to perfect his appeal of the January 1998 RO decision, 
those actions became final and are not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).  In order to reopen his claim, the veteran must 
present or secure new and material evidence with respect to 
the claim, which has been disallowed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

In May 1999, the veteran requested that his claim for service 
connection for a low back disorder be reopened noting that 
the January 1999 SOC appeared to question whether the private 
neurosurgeon's October 1996 opinion was based on the 
veteran's service medical records or solely on the veteran's 
history and attaching a letter from the neurosurgeon, 
indicating that he had access to the veteran's service 
medical records, and another letter from the veteran's high 
school athletic director, stating that the veteran had not 
had any back problems or injuries during high school.

In a May 1999 rating decision, the subject of this appeal, 
the RO determined that new and material evidence had not been 
received sufficient to reopen service connection for a low 
back disorder. 

The Board must address the issue of new and material evidence 
in the first instance because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).   

At a November 1999 RO hearing, the veteran indicated that he 
had lifted a cot during basic training and had problems with 
his hip and side, which was treated and diagnosed as bursitis 
of the hips.  He testified that his back was not looked at 
and that he was on crutches for a month and a half.  

Following the January 1998 rating decision, the provisions of 
38 U.S.C.A. § 5107 were substantially revised by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  As the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
former provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas, supra.    

The Board notes, however, that the provisions of the VCAA did 
not require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented as 
described in 38 U.S.C.A. § 5108.  See id.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for a low back disorder.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).
At the time of the RO's January 1998 rating decision, the 
evidence of record included: the veteran's service medical 
records; VA treatment records (from July through September 
1992 and from November 1995 through March 1996); an October 
1996 statement from a private neurosurgeon; an April 1997 VA 
medical opinion; and various statements of the veteran or his 
representative.   

The evidence associated with the claims file after the RO's 
January 1998 rating decision includes: a May 1997 statement 
from the same private neurosurgeon; a September 1998 
statement from the veteran's high school athletic director; a 
transcript of the November 1999 RO hearing; and VA treatment 
records from May 1998 to October 1999. 

The Board finds that some of the evidence added to the record 
since the January 1998 RO rating decision is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a low back disorder.  Of special significance 
is the May 1997 letter from the private neurosurgeon, 
indicating that he had reviewed the veteran's service medical 
records before writing his October 1996 opinion that it was 
very possible that the bilateral hip and leg pain that the 
veteran had in 1986 (while on active duty) was due to 
spondylosis caused by an in-service injury (heavy lifting).  
In the January 1999 SOC, the RO indicated that the May 1997 
decision to deny service connection for a low back disorder 
was, in part, due to the fact that it was unclear whether the 
neurosurgeon had reviewed any of the veteran's service 
medical records and noted that evidence simply recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence."  The Board concludes that the 
neurosurgeon's May 1997 statement clarifying that he did 
review the veteran's service medical records in conjunction 
with his earlier opinion supporting the veteran's claim is 
sufficient to reopen the claim for service connection for a 
low back disorder because the prior final RO decision denying 
the veteran's claim was based, in part, on a finding that a 
VA medical opinion indicating that there was no causal link 
between a low back disability and service outweighed the 
private opinion because the former was based upon a review of 
the relevant evidence and the latter opinion was apparently 
not preceded by a review of the veteran's service medical 
records.  As the private physician has now clarified that he 
did in fact review the veteran's service medical records, the 
Board finds that the RO must reassess the weight of such 
evidence.  

Based on the new and material evidence submitted, the Board 
finds that the veteran's claim for service connection for a 
low back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a low back disorder has been submitted 
and the claim is reopened, the appeal is allowed subject to 
further action as discussed below.


REMAND

In light of the above Board decision reopening the veteran's 
claim, the RO must readjudicate the claim for service 
connection for a low back disability on a de novo basis.  

The Board further notes that the VCAA eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The medical examination and etiology opinion 
requested below are in part to comply with this provision. 

In this regard, the Board notes the statement from the 
veteran's high school athletic director, indicating that the 
veteran had no back injuries or problems in high school, and 
the veteran's testimony that he injured his back carrying a 
cot in service and received treatment for hip pain but none 
for his back.  The Board also observes that there are 
conflicting medical opinions as to whether the veteran's 
current low back disorder is related to service, that the 
April 1997 VA medical opinion was based solely on a review of 
the claims file and that the veteran has not been afforded a 
medical examination in connection with his claim.  In the VA 
medical opinion, the Board notes that the physician indicated 
that the veteran probably had spondylolysis while in service, 
but that he did not have lumbar X-rays that would have shown 
it until after his discharge; that it was theoretically 
possible that he did have symptoms of spondylolysis, which 
was maintained in position by strong muscles that somehow let 
it slip to affect sensory nerves to his hips or ankles when 
he was tired or preoccupied; and that the sprained ankle 
suffered while playing basketball after a march could be 
related to his back.  In view of the foregoing, in order to 
give the veteran every consideration with respect to the 
present appeal, and to ensure compliance with VCAA, it is the 
Board's opinion that more medical evidence is needed to 
determine whether the veteran's low back disorder is related 
to service or was due, in whole or in part, to an injury 
sustained while in service.        

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his low back disorder.  
After obtaining any necessary 
authorization(s) from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2000).

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
orthopedic examination to assess the 
nature and etiology of his low back 
disorder.  The claims file and this order 
must be made available to, and be 
reviewed by, the examiner in its entirety 
prior to the examination, and the 
examiner should so indicate in the report 
that the claims file was reviewed.  The 
examiner should particularly review, and 
comment on any service medical records 
pertaining to complaints of hip, leg, 
knee and/or back pain.  All tests and 
studies deemed necessary should be 
accomplished, and all findings should be 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's current low back disorder 
began during service or was the result of 
some incident of service, including an 
injury.  The examiner should clearly 
outline the rationale for any opinion 
expressed.

3.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim for service 
connection for a low back disorder.  If 
the benefits sought are not granted in 
full, the veteran and his representative 
should then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to assist the veteran and 
ensure an adequate medical record is available for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant and his representative have the right to 
submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

